Response to Amendment
The amendment filed 2/7/2022 in response to the Ex parte Quayle Action dated 12/6/2021 is not being entered for the following reason(s):
It is initially noted that MPEP § 714.14 recites in part:
"Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even though there may be outstanding formal objections which preclude fully closing the prosecution.

Amendments touching the merits are treated in a manner similar to amendments after final rejection, though the prosecution may be continued as to the formal matters. See MPEP § 714.12 and § 714.13."
Although the amendment filed on 2/7/2022 is an amendment filed after Ex parte Quayle Action and appears to overcome formal matters, the amendment touches upon the merits of the case at least because it materially alters the scope of claim 11 by broadening the data that is acquired/reconstructed by deleting the term "CEST" in "CEST data" so that it reads as broadly "data".
Per MPEP § 714.14, the amendment is being treated in a manner similar to amendments after a final action because it touches upon the merits of the case as discussed above.
See MPEP § 714.12 and § 714.13 for treatment of amendments after a final action. Further, MPEP § 714.19 recites in part: “The following types of amendments are ordinarily denied entry: (A) An amendment presenting an unpatentable claim, or a claim requiring a new search or otherwise raising a new issue in an application whose prosecution before the primary examiner has been closed”.

Claim 11 should be amended in a manner that does not materially alter/broaden the scope of the claim. See Ex parte Quayle Action dated 12/6/2021 for suggested amendments to claims 11, 12, and 23.
Otherwise, Applicant may file a request for continued examination (RCE) under 37 CFR 1.114 including the fee set forth in 37 CFR 1.17(e).

Conclusion
Since the amendment dated 2/7/2022 is not being entered, this application remains in condition for allowance except for the formal matters identified in the Ex parte Quayle Action dated 12/6/2021.
Prosecution on the merits remains closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793